Citation Nr: 0635450	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-11 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether an increase in the apportionment of the veteran's 
disability compensation from $125 monthly to $191 monthly for 
the veteran's minor child, Z, is appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1972 to July 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a Special Apportionment Decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, dated in March 2003.  The decision 
granted an increase from $125 monthly to $191 monthly in the 
apportionment allotted from the veteran's compensation 
benefits for the veteran's minor child, Z.  

During the pendency of this appeal, the veteran relocated.  
His claims file is now within the jurisdiction of the St. 
Louis, Missouri RO.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that there are both procedural and 
substantive deficiencies in the record that must be 
addressed.  Procedurally, it is noted that this is a 
contested claim, since allowance of the veteran's appeal 
would result in a loss of the increase from $125 per month to 
$191 per month awarded to Z, the veteran's minor child, who 
is in the custody of R, Z's custodial parent.  A 
simultaneously contested claim refers to the situation in 
which the allowance of one claim results in the disallowance 
of another claim involving the same benefit or the allowance 
of one claim results in the payment of a lesser benefit to 
another claimant.  38 C.F.R. § 20.3(p).  Special procedural 
regulations are applicable to simultaneously contested 
claims.  See 38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§§ 19.100-19.102, 20.500-20.504, 20.713(a) (2006).


When a substantive appeal is filed in a simultaneously 
contested claim, the content of the substantive appeal will 
be furnished to the other party to the extent that it 
contains information that could directly affect the payment 
or potential payment of the benefit that is the subject of 
the contested claim.  38 C.F.R. § 19.102.  Although R, the 
custodian of the veteran's minor child, Z, was provided with 
a copy of the March 2004 statement of the case (SOC) issued 
to the veteran, there is no evidence that R was notified that 
the veteran submitted a March 2004 substantive appeal as to 
the increased apportionment awarded on behalf of Z.  

In September 2005, the veteran testified before the Board at 
a Travel Board hearing.  The claims file does not reflect 
that R, the contesting party, Z's custodian, was notified of 
that hearing.  The regulations require that, if a hearing is 
scheduled for any party to a simultaneously contested claim, 
the other contesting claimant and their representative, if 
any, will be allowed to present opening testimony and 
argument; the appellant will then be allowed an opportunity 
to present testimony and argument in rebuttal.  38 C.F.R. § 
20.713(a).  

VA has not fully fulfilled its obligations under the 
procedures relating to contested claims.  On remand, VA must 
provide Z's custodian, and her representative, if she obtains 
representation, with the content of the appellant's 
substantive appeal, and afford the appellee an opportunity to 
offer testimony and argument in response to the veteran's 
September 2005 hearing before the Board.

The Board also notes that updated financial information is 
required from the veteran and from Z's custodian.  The 
veteran has submitted information indicating that he has been 
granted Social Security Administration (SSA) disability 
benfits, but the financial information he most recently 
submitted, following his September 2005 Travel Board hearing, 
appears to include only the amount of his veterans' benefits, 
without information as to SSA benefits, in his income.  The 
veteran should explain this discrepancy.

Z's custodian, R, has not submitted financial information 
since 2002.  At that time, she was receiving unemployment 
benefits.  It appears unlikely that these benefits have 
continued to the present, but no updated income information 
appears in the claims file.  At that time, she indicated that 
she and the veteran's minor child, Z, were the only members 
of her household and that there was no other source of 
income.  The veteran's testimony indicates the veteran's 
belief that the membership of the household has changed.  Z's 
custodian, R, should be asked to submit updated financial 
information.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified in part at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005) does not apply to claims predicated on chapter 53 
of title 38 of the U.S. Code, which concerns special 
provisions relating to VA benefits, although the Court has 
not specifically addressing the statutory provision governing 
apportionment, 38 U.S.C.A. § 5307.  See Lueras v. Principi, 
18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 
(2002).  This does not, however, obviate the necessity of 
informing both parties of the evidence necessary to 
substantiate their claims, which has not been done in this 
case.  See Barger.

Accordingly, the case is REMANDED for the following action:

1.  R, Z's custodial parent, should be 
afforded the opportunity to select a 
representative, and to submit a signed VA 
Form 21-22, in favor of an accredited 
service organization, if she so desires, 
to enable that organization to act as her 
accredited representative.

2.  In accordance with 38 C.F.R. § 
19.102, send Z's custodian, R, a copy of 
the veteran's March 2004 substantive 
appeal (VA Form 9), and the substance of 
the veteran's September 2005 Travel Board 
testimony.  

Advise R of the time period in which she 
may submit a substantive appeal, and 
advise her of the date on which the 
period allowed for submission of a timely 
appeal expires.  Advise her of her right 
to request a hearing and the types of 
hearings available.  Advise her of her 
right to provide evidence in rebuttal to 
the veteran's September 2005 testimony.

3.  Advise each party of the regulations 
governing contested claims and the 
criteria governing special apportionment, 
including the information provided by the 
provisions of 38 C.F.R. § 3.451 (2006).

4.  Inform the veteran of the evidence 
necessary to substantiate his argument 
that additional VA compensation in excess 
of $125 should not be apportioned on 
behalf of the minor child, Z., for the 
time period from March 2002 to the 
present.  He should be advised that, to 
substantiate his claim, he should submit 
evidence that an apportionment would 
cause undue hardship to himself for this 
time period (or to himself and other 
dependent(s) during those periods when 
there were other dependents).  Tell him 
that in order for the VA to consider 
hardship, he must provide financial 
information for the time period from 
March 2002 to the present, including: 
	monthly income, 
	itemized monthly expenses, 
	debt incurred due to necessary 
expenses, and
	special needs he paid for himself or 
other dependents since March 2002.  

5.  Inform R, Z's custodian, of the 
evidence necessary to substantiate her 
argument that additional compensation in 
excess of $125 monthly, should be 
apportioned on behalf of the minor child, 
Z, specifically, for the time period from 
March 2002, including evidence that the 
$125 monthly already apportioned would 
not have reasonably discharged the 
veteran's responsibility for Z's support; 
including evidence that hardship existed, 
with respect to the child, Z.  Advise her 
to provide financial information for 
herself and the child, for the time 
period from March 2002 to the present, 
including: 
	monthly income, 
	itemized monthly expenses, 
	debt incurred due to necessary 
expenses, and
	special needs she paid since March 
2002.  

6.  Request that the each of the parties, 
the veteran and R, Z's custodian, submit 
a current financial status report (FSR).  

Each party should be advised to 
accurately describe the current members 
of the household and the income and 
expenses for the household.  Each party 
should explain any hardship that would be 
created by the termination or 
continuation of an apportionment of $191 
instead of $125 awarded to Z from the 
veteran's VA compensation benefits.  38 
C.F.R. § 3.451 (2006).  Each party should 
be advised to provide proof of the 
alleged hardship, i.e., if the alleged 
hardship involves medical bills, copies 
of the medical bills should be included.  

Each party should be advised that, in 
order to provide accurate financial 
information from March 2002 to the 
present, including providing an accurate 
breakdown of changes in income and 
expenses and changes representing 
hardship may require more than one 
financial status report form, since the 
income and members of the households at 
issue changed during this period.  Each 
party should be encouraged to submit 
separate financial status reports for the 
period beginning at each point when (a) 
income changed, or, (b) household 
membership changed.

7.  Complete all procedural due process 
required by contested claims procedures.  
Conduct any additional development 
required under those procedures or in 
light of new evidence.  Then, review and 
readjudicate the claim for an increased 
apportionment from $125 to $191 for Z for 
the period beginning March 2002.  
Thereafter, both parties MUST be provided 
a supplemental statement of the case 
which contains only that information 
which directly affects the apportionment 
claim.  Any evidence or information 
received from either party which is not 
essential to the decision should be 
omitted from the supplemental statement 
of the case.  After affording both 
parties an opportunity to respond, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


